DETAILED ACTION
Applicant’s amendment filed January 27, 2021 is acknowledged.
Claims 1, 5, 6, 18, and 19 have been amended.
Claims 3, 9, and 10 are cancelled as previously indicated.  
Claims 1, 2, 4-8, and 11-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (U.S. Patent Application Publication # 2017/0086226 A1) in view of KWON (U.S. Patent Application Publication # 2017/0105217 A1), and further in view of SUNG et al. (hereinafter Sung) (U.S. Patent Application Publication # 2015/0032868 A1).
claims 1 and 18, Wang teaches and discloses a wireless communication method and wireless communication device (station, STA, figure 2) comprising: 
reception circuitry (214, figure 2) that receives a signal ([0004]; teaches the station receives signals via the transceiver; [0036]); and 
transmission circuitry (214, figure 2) that transmits a signal on a basis of a first threshold value (CCA/CCA-CS threshold) set in association with a second threshold value (OBSS-PD threshold), wherein the first threshold value (CCA/CCA-CS threshold) includes a detection level (carrier sensing level) related to an electric wave detected by the wireless communication device, and the second threshold value (OBSS-PD threshold) includes a reception determination level (signal/energy level) of a signal detected by the wireless communication device, the reception determination level is used to set a transmission power (transmission power level) of the wireless communication device ([0032]; [0033]; teaches a CCA threshold level associated with a OBSS-PD threshold level related to signal detection by the station; [0042]; [0049]; [0050]);
wherein the control circuitry sets the first threshold value to be equal to or less than the second threshold value in an entire range of the plurality of possible transmission powers ([0033]; [0037]; teaches the CCA/CCA-CS threshold is less than or equal to the OBSS-PD threshold in a range of transmission power level, TX_PWR; [0050]; [0062]);
wherein the first threshold value is a clear channel assessment signal detected (CCA_SD) threshold (CCA/CCA-CS threshold) and the second threshold is an (OBSS-PD threshold) ([0032]; [0033]; teaches a CCA threshold level associated with a OBSS-PD threshold level related to signal detection by the station; [0042]; [0049]; [0062]).
However, Wang may not expressly disclose wherein the detected signal, which includes the reception determination level, also includes information related to quality of a communication link between the wireless communication device and a destination wireless device; and control circuitry that sets transmission power of the wireless communication device from amongst a plurality of possible transmission powers, in accordance with the information related to quality of the communication link between the wireless communication device and the destination wireless device.
Nonetheless, in the same field of endeavor, Kwon teaches and discloses wherein the detected signal, which includes the reception determination level (OBSS-PD level), also includes information related to quality of a communication link between the wireless communication device and a destination wireless device ([0103]; teaches the signal detected by the STA includes information in order to determine the quality of the signal on the channel); and control circuitry that sets transmission power of the wireless communication device from amongst a plurality of possible transmission powers, in accordance with the information related to quality of the communication link between the wireless communication device and the destination wireless device ([0033]; [0035]; [0103]; teaches the STA sets the transmission power level based the received signal which includes OBSS-PD and quality information).

However, Wang, as modified by Kwon, may not expressly disclose wherein a difference between the first threshold value and the second threshold value is set on a basis of a communication error rate.
Nonetheless, in the same field of endeavor, Sung teaches and suggests wherein a difference between the first threshold value and the second threshold value is set on a basis of a communication error rate (abstract; [0059]; [0089]; teaches dynamically adjusting the CCA threshold according to the transmission error rate, thus by dynamically adjusting the CCA threshold the difference between the first and second threshold values is on the basis of a transmission error rate).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dynamically adjusting the CCA threshold according to the transmission error rate as taught by Sung with the wireless communication device and method of a first and second threshold value as disclosed by Wang, as modified by Kwon, for the purpose of reducing interference and improving the service quality of the wireless network, as suggested by Sung.

claim 2, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the second threshold value includes a reception determination level of a signal transmitted from a second wireless communication device (other station, figures 1 and 4) that belongs to a second wireless communication network that is different from a first wireless communication network to which the wireless communication device belongs ([0032]; [0033]; teaches determining the OBSS-PD threshold level related to signal detection by the station and other station; [0042]; [0049]; [0062]). 

Regarding claim 4, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the first threshold value includes a threshold value that changes in accordance with a change in the second threshold value ([0049]; [0052]; teaches the CCA/CCA-CS threshold is adjusted based on the OBSS-PD threshold). 

Regarding claim 5, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the first threshold value includes a threshold value for which a difference between the first threshold value and the second threshold value is fixed relative to a change in the transmission power ([0049]; [0052]; teaches the CCA/CCA-CS threshold is adjusted based on the OBSS-PD threshold; [0062]).

Regarding claim 6, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the first threshold value includes a threshold value for which a difference between the first threshold value and the second threshold value is variable ([0049]; [0052]; teaches the CCA/CCA-CS threshold is adjusted based on the OBSS-PD threshold; [0062]). 

Regarding claim 7, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the first threshold value includes a threshold value that changes in a proportion that is different from a proportion of a change in the second threshold value ([0049]; [0052]; teaches the CCA/CCA-CS threshold is adjusted based on the OBSS-PD threshold; [0062]). 

Regarding claim 8, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the first threshold value includes a threshold value that starts to change with the transmission power that is different from the transmission power with which the second threshold value starts to change ([0049]; [0052]; teaches the CCA/CCA-CS threshold is adjusted based on the OBSS-PD threshold; [0062]). 

Regarding claim 11, Wang, as modified by Kwon and Sung, further teaches and discloses wherein an upper limit and a lower limit of the first threshold value coincide with an upper limit and a lower limit of the second threshold value, respectively ([0049]; [0052]; teaches the CCA/CCA-CS threshold is adjusted based on the OBSS-PD threshold; [0062]). 

Regarding claim 12, Wang, as modified by Kwon and Sung, further teaches and discloses wherein at least one of an upper limit and a lower limit of the first threshold ([0049]; [0052]; teaches the CCA/CCA-CS threshold is adjusted based on the OBSS-PD threshold; [0062]).
 
Regarding claim 13, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the first threshold value includes a detection level (carrier sensing level) of an electric wave ([0032]; [0033]; teaches a CCA threshold level associated with a OBSS-PD threshold level related to signal detection by the station; [0042]; [0049]; [0050]). 

Regarding claim 14, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the detection level of the electric wave includes a value feat is equal to or greater than the second threshold value ([0033]; [0037]; teaches the detection level is greater than or equal to the OBSS-PD threshold; [0050]; [0062]). 

Regarding claim 15, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the first threshold value includes a signal detection level at which a signal transported by an electric wave is detected ([0032]; [0033]; teaches a CCA threshold level associated with a OBSS-PD threshold level related to signal detection by the station; [0042]; [0049]; [0050]). 

Regarding claim 16, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the signal detection level includes a value that is equal to or less than ([0033]; [0037]; teaches the detection level is less than or equal to the OBSS-PD threshold; [0050]; [0062]). 

Regarding claim 17, Wang, as modified by Kwon and Sung, further teaches and discloses wherein the transmission circuitry transmits a signal in a case in which reception field intensity (reception power) is equal to or greater than a signal detection level at which a signal transported by an electric wave is detected and is lower than the reception determination level ([0032]; [0033]; teaches a CCA threshold level associated with a OBSS-PD threshold level related to signal detection by the station; [0042]; [0049]; [0050]; [0062]). 

Regarding claim 19, Wang teaches and discloses a wireless communication device (station, STA, figure 2) comprising: 
reception circuitry (214, figure 2) that receives a signal ([0004]; teaches the station receives signals via the transceiver; [0036]); and 
transmission circuitry (214, figure 2) that transmits a signal on a basis of a first threshold value (CCA/CCA-CS threshold) set in association with a second threshold value (OBSS-PD threshold), wherein the first threshold value (CCA/CCA-CS threshold) includes a detection level (carrier sensing level) related to an electric wave detected by the wireless communication device, and the second threshold value (OBSS-PD threshold) includes a reception determination level (signal/energy level) of a signal detected by the wireless communication device, the reception determination level is used to set a transmission power (transmission power level) of the wireless ([0032]; [0033]; teaches a CCA threshold level associated with a OBSS-PD threshold level related to signal detection by the station; [0042]; [0049]; [0050]); and
wherein the first threshold value is a clear channel assessment signal detected (CCA_SD) threshold (CCA/CCA-CS threshold) and the second threshold is an overlapping basic service set packet detection (OBSS_PD) threshold (OBSS-PD threshold) ([0032]; [0033]; teaches a CCA threshold level associated with a OBSS-PD threshold level related to signal detection by the station; [0042]; [0049]; [0062]).
However, Wang may not expressly disclose wherein the detected signal, which includes the reception determination level, also includes information related to quality of a communication link between the wireless communication device and a destination wireless device; and control circuitry that sets transmission power of the wireless communication device from amongst a plurality of possible transmission powers, in accordance with the information related to quality of the communication link between the wireless communication device and the destination wireless device.
Nonetheless, in the same field of endeavor, Kwon teaches and discloses wherein the detected signal, which includes the reception determination level (OBSS-PD level), also includes information related to quality of a communication link between the wireless communication device and a destination wireless device ([0103]; teaches the signal detected by the STA includes information in order to determine the quality of the signal on the channel); and control circuitry that sets transmission power of the wireless communication device from amongst a plurality of possible transmission ([0033]; [0035]; [0103]; teaches the STA sets the transmission power level based the received signal which includes OBSS-PD and quality information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the STA sets the transmission power level based the received signal which includes OBSS-PD and quality information as taught by Kwon with the wireless communication device and method as disclosed by Wang for the purpose of allowing the station to adjust power transmission levels in order to enable greater spatial reuse, as suggested by Kwon.
However, Wang, as modified by Kwon, may not expressly disclose wherein a difference between the first threshold value and the second threshold value is set on a basis of a communication error rate.
Nonetheless, in the same field of endeavor, Sung teaches and suggests wherein a difference between the first threshold value and the second threshold value is set on a basis of a communication error rate (abstract; [0059]; [0089]; teaches dynamically adjusting the CCA threshold according to the transmission error rate, thus by dynamically adjusting the CCA threshold the difference between the first and second threshold values is on the basis of a transmission error rate).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dynamically adjusting the CCA threshold according to the transmission error rate as taught by Sung with the wireless communication device and method of a first and second threshold 

Regarding claim 20, Wang, as modified by Kwon and Sung, further teaches and suggests wherein the control circuitry sets the first threshold value to be equal to or greater than the second threshold value in an entire range of the plurality of possible transmission powers ([0033]; [0037]; teaches the CCA/CCA-CS threshold is greater than or equal to the OBSS-PD threshold in a range of transmission power level, TX_PWR; [0050]; [0062]).

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4-8, and 11-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Suk Jin Kang/
Examiner, Art Unit 2477
March 12, 2021